Order reversed and matter remitted to the Supreme Court, Bronx County, with directions to grant the prayer of the petition that defendant be resentenced as though the February 19, 1952 sentence was under the youthful offender statute (Code Crim. Pro., pt. VI, tit. VII-B, § 913-e el seq.). The statute as now written does not permit vacatur of youthful offender adjudication on facts arising after the event.
Concur: Chief Judge Desmond and Judges Fuld, Van Voobhxs, Burke, Scileppi, Bebgan and Keating.